IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


TYREE TUCKER,                             : No. 132 EM 2018
                                          :
                    Petitioner            :
                                          :
                                          :
              v.                          :
                                          :
                                          :
THE PHILADELPHIA COUNTY COURT             :
OF COMMON PLEAS,                          :
                                          :
                    Respondent            :



                                    ORDER



PER CURIAM

      AND NOW, this 25th day of January, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for a Writ of Mandamus and/or

Extraordinary Relief is DENIED.